LAW L!BHAHY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO, 30259

IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I

WALTER Y.C. CHANG, Individually and as Trustee under that
' certain unrecorded Trust Agreement of walter Yin Choy
and SYLVIA S.W. CHANG,

Chang dated August 3, 1982,
Individually and as Trustee under that certain

unrecorded Trust Agreement of Sylvia Seu way Chang,
1982; Plaintiffs-Appellees, v. EADEAN

dated August 3,
MICHIE BUFFINGTON, Defendant-Appellant/Cross~Appellee,

and STEVE MONTGOMERY CROUCH, NAOMI HOKULANI CROUCH,
INVESTORS FUNDING CORPORATION,

HOKULANI SQUARE, INC., v
Defendants-Appellees, and DOE DEFENDANTS 1-1Q§,
- § ms

  
 
 

 

*`¢=.~.~.»°
Defendants §§
€-..
§ m
APPEAL FRoM THE CIRCUIT coURT oF THE FIRST cl T _";’ 
(c;cvIL No. 05-1-1708) 7 ° m 
§§ 99
2010  _,__
‘ m

ORDER DENYING JUNE l4,
HRAP RULE 40 MOTION FOR RECONSIDERATION OF
2010 ORDER DISMISSING APPEAL AND CROSS~APPEAL

JUNE 4,
(By: Foley, Presiding Judge, Fujise and Reifurth, JJ.)

Upon review of (1) the June 4, 2010 order dismissing

Defendant/Appellant/Cross-Appellee Eadeen Michie Buffington's
(Appellant Buffington) appeal and Third-Party Defendant/
Appellee/Cross-Appellant Integrity Escrow and Title Company,
Inc., fka First Financial Title and Escrow Agency of Hawaii,
Inc.'s (Cross~Appellant IETCI)/ cross-appeal from the Honorable
Robert J. Farris's December 2, 2009 "Order Granting Plaintiffs'
Petition for Determination of Good Faith Settlement Pursuant to

Haw. Rev. State. § 663-15.5 Filed on July 21, 2009" (the December

2, 2009 United States Bankruptcy Court order) in Case No. 07-
00504 in the United States Bankruptcy Court for the District of
(2) Appellant Buffington and Cross-Appellant IETCI's June

Hawaii,
14, 2010 motion to reconsider the June 4, 2010 order of dismissal

pursuant to Rule 40 of the Hawafi Rules of Appellate Procedure

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
(HRAP) and (3) the record, it appears that we did not overlook or

misapprehend any points of law or fact when we entered then
June 4, 2010 order of dismissal. Therefore,

IT IS HEREBY ORDERED_that Appellant Buffington and
Cross-Appellant IETCI's June 14, 2010 HRAP Rule 40 motion to
reconsider the June 4, 2010 order of dismissal is denied.

DATED: Honolulu, HawaiHq June 2l, 20lO.

Presiding Judge

Associate Judge

~ :P)w/\xrr\w~m€ll)¢-/”‘L

Associate Judge